Case 8:20-cv-00043-SB-ADS Document 190-43 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:2996




 Summary Judgment Ex. 6a
Case 8:20-cv-00043-SB-ADS Document 190-43 Filed 05/14/21 Page 2 of 4 Page ID
                                 #:2997
Case 8:20-cv-00043-SB-ADS Document 190-43 Filed 05/14/21 Page 3 of 4 Page ID
                                 #:2998
Case 8:20-cv-00043-SB-ADS Document 190-43 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:2999
